Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 10/1/2020.  Claim(s) 11 - 12 have been amended. No other claims have been amended, added, or canceled.  Accordingly, claims 1- 17 are pending.  
Response to Arguments
Applicant's arguments filed 10/1/2020 have been fully considered but they are not persuasive. Applicant's representative argues, in substance, that Taguchi fails to teach and/or disclose: (A) converting the at least one navigation instruction and camera images into control values and acceleration values for the controllable self-driving vehicle; and (B) "camera images annotated with at least characteristics of navigation points".
In response to (A) the examiner respectfully disagrees. Taguchi explicitly discloses utilizing position detection processing (i.e., via the navigation system [7]) along with captured images of a camera mounted on the vehicle in conjunction with various other sensors in order to perform the autonomous driving controls of the vehicle (i.e., maneuvering and accelerating the vehicle through the intended route—see Taguchi fig. 1-5).  The examiner contends that Taguchi reads on this limitation. 
In response to (B) the examiner respectfully disagrees. The examiner would like to point out that this limitation is broad; the claim does not define how the images are annotated and/or what constitutes an annotation in the manner described above. As such the examiner contends that Taguchi's disclosure of a detecting a vehicles position via matching between camera-captured images and associating these images with the current location of the vehicle in association with map information (i.e., latitude and longitude of the image-captured positions—see Taguchi fig. 1-5) reads on this limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 & 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US 2017/0227970 A1).
Taguchi discloses:
1: System for controlling a self-driving vehicle controllable on the basis of control values and acceleration values, comprising:
- a navigation module; - a control module; - at least one camera; - a recognition module (See at least fig. 1 “Navigation system, ECU, external sensors, road environment recognition unit & traveling scene identification”);
wherein the navigation module is configured:
- to receive a destination, chosen from a closed list of destinations, from a user (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to determine a position of the vehicle (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to determine a route from the position to the destination (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to convert the route into navigation instructions (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20] and par. 36- 46);
- to supply the navigation instructions to the control module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20] and par. 36- 46);
(see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 36- 46);
wherein the camera is configured:
- to capture live camera images from the vehicle and to supply the images to the control module and the recognition module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 8-9 & 25-35);
wherein the control module is configured:
- to receive at least one navigation instruction from the navigation module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to receive the live camera images from the camera (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to convert the at least one navigation instruction and the camera images into control values and acceleration values for the controllable self-driving vehicle (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
wherein the recognition module is configured: - to receive live camera images (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to compare the live camera images with previously stored camera images annotated with at least characteristics of navigation points (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to determine that a navigation point has been reached if a live camera image has a predefined degree of correspondence with a camera image annotated with a navigation point (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46); and
- to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46)
As per claims 11 & 12 they both list substantially the same elements as those detailed claim 1 above and are therefore rejected by the same reasoning and rationale as applied to claim 1 above. 
2: wherein: - the navigation module is configured to convert the destination received from the user into direction instructions, such as: o an exact geographical direction indication (in degrees), o a geographical direction (such as "to the north"); and/or o a specific direction indication (such as "off to the left"); and wherein - the control module is configured to receive the direction instructions and to convert the direction instructions into control values and acceleration values (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
3: configured to compare the live camera images and the previously stored camera images annotated with at least navigation points after a preprocessing step, wherein recognition points determined in the live camera images, rather than the complete camera images, are compared with recognition points determined in the previously stored camera images (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
4: wherein the navigation module is configured to supply a subsequent navigation instruction to the control module as soon as the recognition module has reported that a navigation point has been reached (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
5: wherein the control module is configured to determine a way to convert the navigation instructions into direction values and acceleration values for the controllable self-driving on the basis of deep learning (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
7: wherein the control module is configured to provide direction instructions and acceleration instructions at a frequency of at least 10 Hz (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
8: further comprising a GPS system to recognize error situations (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).
9: configured to reduce speed on the basis of weather conditions, illumination or quality of the road surface (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46). 
10: further comprising an acceleration sensor to supply acceleration information from the vehicle to the control module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
13: comprising the recording of the camera images in a form preprocessed for image recognition (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
15: comprising the recording of a timestamp, steering angle and/or speed during the driving of the route (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 & 58-76).  
16: comprising the offline processing of the recorded camera images (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
17: configured to train the one system on the basis of the live camera images recorded by one or more systems of the same type (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 4 and par. 25- 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of You (US 20180275657 A1).
As per claim 6, Taguchi discloses the invention as detailed above.  
However, Taguchi does not appear to explicitly disclose wherein the deep learning is provided with a Nvidia Dave 2 network topology.  Nevertheless, You—who is in the same field of endeavor—(see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28).
One of ordinary skill in the art would have been motivated to combine Taguchi’s Autonomous driving system with You’s deep learning based autonomous vehicle control, in order to form a more user friendly and overall safer system (i.e., by incorporating deep learning strategies to control the vehicle). 
Motivation for combingin Taguchi and You comes from knowledge well known in the art. 
Furthermore, the examiner notes that  it would have been an obvious matter of design choice to provide the deep learning with a Nvidia Dave 2 network topology, since applicant has not disclosed that utilizing a Nvidia Dave 2 network topology solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with You’s deep learning autonomous vehicle control system (see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28). 
Both Taguchi and You disclose claim 14: comprising the repetition of step A. under different weather conditions and/or traffic conditions (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 and see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28).  
One of ordinary skill in the art would have been motivated to combine Taguchi and You, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 6 above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663